Name: Regulation (EEC) No 2738/75 of the Council of 29 October 1975 laying down general rules for intervention on the market in cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11.75 Official Journal of the European Communities No L 281/49 REGULATION (EEC) No 2738/75 OF THE COUNCIL of 29 October 1975 laying down general rules for intervention on the market in cereals THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Article 1 1 . In pursuance of Article 7 of Regulation (EEC) No 2727/75 , all offers for intervention shall be made to an intervention agency in respect of a marketing centre chosen from among the three centres nearest to the place where the cereals are when the offer is made. 2. The nearest marketing centres mean centres for which intervention prices have been fixed and to which the cereals can be sent at least cost. These transport costs shall be determined by the inter ­ vention agency. Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 2727/ 75 (*) of 29 October 1975 on the common organiz ­ ation of the market in cereals, and in particular Article 7 (4) thereof ; Having regard to the proposal from the Commission ; Whereas the creation of a single market in cereals necessitates the application of Community inter ­ vention measures ; Whereas the introduction of Community intervention measures requires intervention agencies to take over cereals under conditions which take account of the regionalization of prices provided for in Council Regulation (EEC) No 2733/75 (2 ) of 29 October 1975 laying down rules for deriving intervention prices for common wheat and for determining certain marketing centres for cereals ; whereas, to this end, the price to be paid to the seller should be the . intervention price valid for a given marketing centre less any transport costs ; Whereas the introduction of the intervention system should follow rules which are as simple and as effective as possible ; whereas, therefore, the number of marketing centres in respect of which an offer may be made from a given locality should be limited ; ¢ Whereas cereals held by intervention agencies should be offered without discriminating between buyers established in the Community and at price levels which do not hinder the normal development of market prices in the Community ; whereas the ten ­ dering procedure enables these objectives to be attained, Article 2 1 . The intervention agency shall decide on the place where the cereals are to be taken over. 2. If the intervention agency takes over the cereals at any place other than the marketing centre indicated by the seller, the price to be paid shall be equal to the intervention price valid at the marketing centre indicated by the seller, less the most advantageous transport costs between the place where the cereals are when the offer is made and the marketing centre. These costs shall be determined by the intervention agency. 3 . If the intervention agency takes over the cereals at a place other than the marketing centre indicated by the seller and other than the place where the cereals are when the offer is made, the cost of transport from the place where the cereals are to the place where they are taken over shall be borne by the intervention agency. In that case the price to be paid to the seller shall be determined in accordance with paragraph 2. Article 3 H See page 1 of this Official Journal. (2) See page 31 of this Official Journal . 1 . Cereals held by the intervention agency shall be disposed of by invitation to tender : No L 281/50 Official Journal of the European Communities 1 . 11 . 75 ( a ) with a view to their being put back on the market on the basis of price conditions which are deter ­ mined before the beginning of the marketing year, and are such as will not cause a deterior ­ ation of the market; where the common organi ­ zation of the market is not functioning properly, these price conditions may however be amended during the marketing year ; (b ) with a view to export on the basis of price conditions to be determined case by case accord ­ ing to market trends and requirements . 2 . The terms of the invitation to tender shall ensure equality of access and treatment to all persons concerned irrespective of the place of their establish ­ ment within the Community. 3 . If the tenders submitted do not reach the actual market value, the invitation to tender shall be cancelled. Article 4 The Council , acting by a qualified majority on a proposal from the Commission, may establish a selling procedure other than that laid down in Article 3 , if special circumstances require. Article 5 1 . Council Regulation No 132/67/EEC (1 ) of 13 June 1967 laying down general rules for intervention on the market in cereals , as amended by Regulation (EEC) No 1938/70 (2 ), is hereby repealed. 2. References to the Regulation repealed by virtue of paragraph 1 shall be construed as references to this Regulation . Article 6 This Regulation shall enter into force on 1 November 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 October 1975 . For the Council The President G. MARCORA (*) OJ No 120, 21 . 6. 1967, p. 2364/67. (2) OJ No L 215, 30. 9 . 1970, p . 1 .